To petitioner's application to have the court determine and fix the amount of the costs of this proceeding respondent should pay as a condition precedent to entertaining an application for reinstatement, respondent filed objections. *Page 73 
No objection is made to any item of the disbursements petitioner claims to have made. The total, $9,172.34, is itemized. Each item has been paid out on vouchers approved by this court. In the decision no personal judgment was directed to be entered against respondent. It is appreciated that no statutory authority is found for taxing costs and disbursements against a respondent in a disbarment proceeding. Petitioner so concedes. But, nevertheless, we think it proper that respondent, if he after the expiration of three years should desire to apply to this court for reinstatement as an attorney, should in justice reimburse petitioner for the moneys necessarily expended in this proceeding. This court is charged with the duty to see that only those qualified to practice law are licensed as attorneys. Disbarment and discipline of attorneys also devolve on this court. Petitioner, the Board of Law Examiners, is established by law charged with duties in the respects mentioned. The legislature appropriates the funds ordinarily needed by petitioner in the performance of its duties. But respondent by persistent continuance in systematic solicitation of personal injury litigation, after such practice had been condemned in the Greathouse (189 Minn. 51,248 N.W. 735) and Tracy (197 Minn. 35, 266 N.W. 88, 267 N. W, 142) cases, caused great and extraordinary expense to petitioner in this proceeding. He appears to have made the trial of the charge against him as difficult and expensive as possible. And it seems proper that he reimburse the state, or, what is the same thing, the petitioner, for some of this outlay, before he again applies for license to practice law. We are not disposed to deal harshly with respondent, and we fix the amount he must pay petitioner before any application for reinstatement will be entertained at the sum of $7,500.
The petition for a rehearing is denied, and the clerk is directed to enter on April 8, 1939, the judgment of disbarment ordered. *Page 74